Citation Nr: 0823383	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-24 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the hands and feet, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from January 1968 to November 1971.  Service in Vietnam is 
indicated by the evidence of record.

Procedural history

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska in which the RO denied the reopening of a 
claim of service connection for peripheral neuropathy.  

In October 2006, the veteran testified at a hearing held at 
the RO before a Hearing Officer and in August 2007, he 
testified at a videoconference hearing which was chaired by 
the undersigned Veterans Law Judge.  Transcripts of both 
hearings have been associated with the veteran's claims file.

In a December 2007 decision, the Board reopened the claim of 
service connection for peripheral neuropathy of the hands and 
feet and remanded the claim for further development.  In 
February 2008, the VA Appeals Management Center (AMC) denied 
the claim of service connection for peripheral neuropathy of 
the hands and feet on a de novo basis in a supplemental 
statement of the case (SSOC).  This case is once again before 
the Board.

Motion for a new hearing

As noted above, the veteran has testified at two hearings, 
one before a Hearing Officer and another before the 
undersigned Veterans Law Judge.  In a February 2008 
statement, he requested yet another hearing.  



There is no indication that the veteran has additional 
relevant testimony or new information or evidence to present.  
Rather, the veteran's request for a new hearing reflects that 
he is merely expressing his disagreement with the opinion of 
a January 2008 VA examiner, which he has already done in 
writing.  The motion for a new hearing is denied.

Issue not on appeal

In a February 2008 statement, the veteran raised the issue of 
service connection for hypertension, claimed as due to 
herbicide exposure.  This matter is referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) 
[the Board does not have jurisdiction of issues not yet 
adjudicated by the RO].


FINDING OF FACT

Competent medical evidence indicates that the veteran's 
peripheral neuropathy of the hands and feet is not causally 
related to the veteran's military service or any incident 
thereof, to include presumed herbicide exposure in the 
Republic of Vietnam during the Vietnam era.


CONCLUSION OF LAW

Peripheral neuropathy of the hands and feet was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for peripheral 
neuropathy of the hands and feet.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In December 2007, the Board remanded the veteran's claim to 
the VA AMC to obtain a VA medical opinion.  The issue on 
appeal was then to be readjudicated.

In January 2008, the veteran underwent a VA examination.  The 
VA examiner rendered a medical nexus opinion, which will be 
discussed more fully below.  
The VA AMC readjudicated the claim in a SSOC issued in 
February 2008.
Based on this history, the Board finds that the VA AMC has 
complied with the directives of the December 2007 remand.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his service connection claim in 
letters sent to him in September 2005, March 2006, and 
January 2008, which were specifically intended to address the 
requirements of the VCAA.  The September 2005 VCAA letter 
informed the veteran of the evidence necessary to establish 
service connection.  Accordingly, the veteran was informed of 
the information and any medical or lay evidence not 
previously provided to VA that is necessary to substantiate 
the claim.

As for the evidence to be provided by the veteran, in the 
September 2005 VCAA letter the RO asked the veteran to 
identify and send relevant medical evidence.  The RO provided 
the veteran with VA Form(s) 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs (VA), for each private or other non-VA doctor and 
medical care facility that treated him for his claimed 
disability.

Moreover, in the September 2005 VCAA letter, the veteran was 
informed that VA would provide a medical examination or 
obtain a medical opinion if it is necessary to make a 
decision on his claim.  [A VA examination was conducted in 
January 2008.]

In the September 2005 VCAA letter, the veteran was advised 
that VA was responsible for getting relevant records from any 
Federal agency, to include records from the military, VA 
medical centers (including private facilities where VA 
authorized treatment), and the Social Security 
Administration.  The veteran was also informed that VA make 
reasonable efforts on his behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.

In the September 2005 VCAA letter, the RO informed the 
veteran that he should submit any evidence in his possession 
relevant to his claims, as follows:  "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See the September 26, 2005 VCAA letter, page 2.  The 
VCAA letter thus complied with the "give us everything 
you've got" requirement of 38 C.F.R. § 3.159(b)(1) because 
the letter informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

(ii.)  Dingess

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, and element (2), 
existence of a disability, are not at issue.  The service 
connection claim was denied based on element 
(3), relationship of such disability to the veteran's 
service.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to this crucial element regarding this claim.  The RO 
specifically addressed elements (4) and (5) in the March 2006 
and January 2008 VCAA letters.  In any event, because the 
veteran's claim is being denied, elements (4) and (5) remain 
moot.

(iii.)  Pelegrini

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim was initially adjudicated by the RO in April 2006, 
after the September 2005 VCAA letter.  Moreover, as noted 
above, the claim has been more recently adjudicated by the 
agency of original jurisdiction in the February 2008 SSCOC.  
Therefore, the timing of the VCAA notice which was given with 
regard to the four elements of 38 U.S.C.A. § 5103 is not at 
issue as to this claim.

The Board observes in passing that in February 2008, after 
the issuance of the SSOC, the veteran submitted a statement 
from his treating physician, D.T., M.D.  That statement is 
duplicative of an August 2007 statement from the same 
physician, which was considered by the agency of original 
jurisdiction.  Therefore, a waiver of initial AOJ 
consideration of the February 2008 statement is not 
necessary.  
See 38 C.F.R. § 20.1304 (2007).

(iv.)  General comment 

It is clear from the veteran's submission that he is well 
aware of what is required of him and of VA.  Because there is 
no indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

The evidence of record includes service medical records, VA 
and private treatment records, statements from private 
doctors, and a report of the January 2008 VA examination, 
which will be described below.  The Board finds that all 
relevant evidence necessary for an equitable resolution of 
this issue has been identified and obtained.
 
In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  He has retained the services of a 
representative who has presented written argument on his 
behalf.  The veteran has testified at the two hearings, one 
of which was before a Hearing Officer and the other was 
before the undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits as the issue on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002).

For certain chronic disorders, including other organic 
diseases of the nervous system, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2007).  The presumption provision 
applies only to periods of active duty, not active duty for 
training (ACDUTRA).  See Paulson v. Brown, 7 Vet. App. 466, 
469-70 (1995) [if claim relates to period of ACDUTRA, a 
disease or injury resulting in disability must have 
manifested itself during that period].

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - herbicide exposure

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii) (2007).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected.  See 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.309(e) (2007).  With respect to 
peripheral neuropathy, the herbicide regulations provide that 
acute and subacute peripheral neuropathy can be attributable 
to Agent Orange exposure even though there is no record of 
such disease during service.  See 38 C.F.R. § 3.309(e) 
(2007).  However, the provisions of 38 C.F.R. § 3.307(a)(6) 
must be met and the rebuttable presumption provisions 38 
C.F.R. § 3.307(d) must be satisfied.

For purposes of 38 C.F.R. § 3.309(e), the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
a herbicide agent and resolves within two years of onset.  
See 38 C.F.R. § 3.309, Note (2) (2007).

Acute and subacute peripheral neuropathy "shall have been 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent [i.e., Agent Orange] during active military, 
naval or air service."  38 C.F.R. § 3.307(a)(6)(ii) (2007).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  See 38 
U.S.C.A. § 1116.

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2007).

Analysis

Initial comment

The Board notes that in addition to his active duty in the 
Navy during the Vietnam era, the veteran served in the Army 
Reserves from 1985 to 2000.  The veteran is not claiming that 
his peripheral neuropathy was incurred in or aggravated by 
that period of ACDUTRA.  The Board again observes that the 
presumption contained in 38 C.F.R. § 3.309(a) does not apply 
to ACDUTRA.  See Paulson, supra.  

Discussion

With respect to Hickson element (1), current disability, the 
competent medical evidence demonstrates that the veteran 
currently has peripheral neuropathy of the hands and feet.  
See, e.g., the report of the January 2008 VA examination. 
Therefore, Hickson element (1), current disability, is met.  

With respect to Hickson element (2), in-service disease or 
injury, the Board will first address the matter of in-service 
disease, to include the one-year Agent Orange presumptive 
period [38 C.F.R. § 3.309(e)] and the one-year presumptive 
period after active duty [38 C.F.R. § 3.309(a)].  The Board 
will then discuss in-service injury.

With respect to in-service disease, service medical records 
from the veteran's period of active duty do not show a 
diagnosis of peripheral neuropathy.  

Turning to the presumptions in 38 C.F.R. § 3.309(a) [chronic 
disease] and 38 C.F.R. § 3.309(e) [herbicide exposure], the 
veteran last served in the Republic of Vietnam in November 
1970 and was discharged from active duty in November 1971. 
He asserts that his peripheral neuropathy began a year or two 
after his discharge from active duty.  The competent medical 
evidence, however, does not show that the veteran had 
peripheral neuropathy within either of the one-year 
presumptive periods in 38 C.F.R. § 3.309(a) and 38 C.F.R. 
§ 3.309(e).  

In this connection, medical treatment records do not show a 
diagnosis of peripheral neuropathy until December 1999, 
almost three decades after service.

The veteran reported to the January 2008 VA examiner that one 
or two years after his discharge from active duty, he noted 
having strange sensations and burning and numbness in the 
feet.  As noted above, acute and subacute peripheral 
neuropathy is transient peripheral neuropathy that appears 
within weeks or months of exposure to a herbicide agent and 
resolves within two years of onset.  In this case, the 
January 2008 VA examiner stated that the veteran's peripheral 
neuropathy is not transient, that his symptoms began in the 
mid-1970s, and that his symptoms have progressed rather than 
resolving.  Therefore, the presumption found in 38 C.F.R. 
§ 3.309(e) is not applicable as to this claim.

With respect to the chronic disease presumption contained in 
38 C.F.R. § 3.309(a), the veteran is unclear as to when he 
began to experience sensations in his feet. In any event, to 
the extent that the veteran is attempting to diagnose himself 
as having had symptoms of chronic peripheral neuropathy 
within one year of separation from active duty, it is now 
well established that lay persons without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as diagnosis, date of onset or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-
5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The statements 
offered by the veteran are not competent medical evidence and 
do not serve to establish the existence of peripheral 
neuropathy within one year of his separation from active 
duty.

In short, the objective medical evidence of record, in the 
form of the January 2008 VA examiner's opinion, establishes 
the onset of peripheral neuropathy symptoms at the earliest a 
few years after separation from active duty, after the end of 
the one-year presumptive period in 38 C.F.R. § 3.309(a).  

Hickson element (2) as to in-service disease is therefore not 
met.  

With respect to in-service incurrence of injury, because the 
veteran served in Vietnam, his exposure to Agent Orange is 
presumed.  See 38 U.S.C.A. § 1116(f) (West 2002).  Hickson 
element (2), in-service injury, is therefore established on a 
presumptive basis.

The critical question, accordingly, is whether Hickson 
element (3), medical nexus, is satisfied.  The Board will 
first discuss the matter of presumptive service connection 
under 38 C.F.R. § 3.309(e) [herbicide exposure].  The Board 
will then address the veteran's claim under Combee, supra.

As noted above, the veteran's peripheral neuropathy was 
determined by the January 2008 VA examiner not to be the type 
of transient peripheral neuropathy contemplated in 38 C.F.R. 
§ 3.309(e).  Therefore, the nexus presumption found in 38 
C.F.R. § 3.309(e) is not applicable as to this claim.

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
See Combee, 34 F.3d at 1043-1044.  Thus, the Board must 
additionally consider whether the veteran is entitled to 
service connection for peripheral neuropathy under the 
regular criteria for service connection, [i.e., 38 C.F.R. 
§ 3.303], without regard for the Agent Orange presumptions.  

There is conflicting evidence on this crucial matter.  The 
evidence arguably relating the peripheral neuropathy to 
exposure to Agent Orange is the following: a July 2006 
statement of L.B, M.D; an August 2006 VA treatment record; 
and August 2007 and February 2008 statements of Dr. D.T.  The 
evidence against the veteran's claim is the report of the 
January 2008 VA examination.  The Board has carefully 
evaluated the medical evidence, and for reasons stated 
immediately below finds that the evidence against the claim 
(i.e., the medical opinion which found no relationship 
between the veteran's peripheral neuropathy and exposure to 
Agent Orange) outweighs the evidence in favor (the medical 
opinion which possibly suggests such a relationship).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator. 
        
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 
        
Both the United States Court of Appeals for the Federal 
Circuit and Court have specifically rejected the "treating 
physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. 
Cir. 2001); see also Guerrieri, supra.  Instead, in offering 
guidance on the assessment of the probative value of medical 
opinion evidence, the Court has instructed that it should be 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches.  
See Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); see 
also Guerrieri, supra.

In a July 2006 statement, Dr. L.B. noted that exposure to 
Agent Orange "has been at times implicated in the etiology 
of later development of neuropathy" and that "the 
association [between exposure to Agent Orange and neuropathy] 
has been apparently made in the past."  Similarly, the 
August 2006 VA treatment record notes that "there has been a 
connection made between Agent Orange and peripheral 
neuropathy but nothing definitive."  The July 2006 statement 
of Dr. L.B. and the August 2006 VA treatment record merely 
contain a general discussion of medical treatise evidence.  

These statements in essence stand for the general proposition 
that there is a connection between Agent Orange exposure and 
peripheral neuropathy.  This general proposition is hardly in 
dispute; indeed, it is the basis for the Agent Orange 
presumption found in 38 C.F.R. § 3.309(e).  Significantly, 
the July 2006 statement and the August 2006 treatment record 
contain no analysis specific to the veteran's case.  Indeed, 
neither Dr. L.B. nor the VA physician specifically relates 
the veteran's peripheral neuropathy to Agent Orange exposure.  
In the July 2006 statement, Dr. L.B. said "the etiology of 
[the veteran's distal peripheral neuropathy is uncertain" 
and "[w]hether or not [exposure to Agent Orange] is the 
cause of [the veteran's] neuropathy, is of course unprovable 
by any standards at the current time."  A June 2004 
statement of Dr. L.B. similarly indicated that the cause of 
the veteran's neuropathy was unknown. 

In short, the July 2006 statement and the August 2006 
treatment record are general and inconclusive and therefore 
of little probative value in the instant case.  
The Court has held on several occasions that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See generally Obert v. Brown, 5 Vet. App. 
30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In his August 2007 and February 2008 statements, Dr. D.T. 
opined that the veteran's exposure to Agent Orange most 
likely caused his peripheral polyneuropathy.  Dr. D.T. noted 
that the VA has linked Agent Orange to polyneuropathy.  Dr. 
D.T.'s opinion therefore appears to be based on VA's 
determination that the acute and subacute peripheral 
neuropathy is presumptively related to exposure to Agent 
Orange.  However, in this case, Dr. D.T. did not diagnose 
acute or subacute peripheral neuropathy, or indicate that the 
peripheral neuropathy began within one year of when the 
veteran last served in the Republic of Vietnam.  Therefore, 
Dr. D.T. did not provide a basis for his opinion beyond a 
vague reference to the veteran's personal and family 
histories.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998) [the failure of the physician to provide a basis 
for his/her opinion goes to the weight or credibility of the 
evidence].  

By contrast, there is of record a very thorough, six-page 
report of the January 2008 VA examination.  The VA examiner 
opined that it was less likely than not that the veteran's 
peripheral neuropathy was the direct result of Agent Orange 
exposure.  
As was noted above, the VA examiner stated that the veteran's 
peripheral neuropathy is not transient, that his symptoms 
began in the mid-1970s, and that his symptoms have progressed 
rather than resolving.  The VA examiner noted that there was 
very little documentation in the current medical literature 
concerning neuropathic symptoms such as the veteran's and 
Agent Orange exposure.

The Board attaches great weight of probative value to this 
opinion, which unlike that Dr. D.T.'s was based on a review 
of the veteran's claims file, and more importantly the 
current Agent Orange literature, to include the most recent 
Agent Orange brief published by the VA Central Office in 
August 2005. 

In short, for reasons stated above the Board places greater 
weight of probative value on the findings of the January 2008 
VA examiner than does on the conclusion of Dr. D.T.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001) [the Board may 
appropriately favor the opinion of one competent medical 
authority over another.].

To the extent that the veteran himself is contending that his 
peripheral neuropathy is related directly to his military 
service, it is now well established that laypersons, such as 
the veteran, without medical training are not competent to 
comment on medical matters such as etiology.  See Espiritu, 
supra.

As for the veteran's contentions that he has had symptoms of 
peripheral neuropathy almost continually after service, the 
Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, supporting medical 
evidence is required.  See Voerth v. West, 13 Vet. App. 117, 
120-1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  As noted above, peripheral neuropathy was initially 
diagnosed in 1999, several decades after service, and the 
January 2008 VA examiner opined that the veteran's peripheral 
neuropathy began in the mid-1970s, several years after his 
discharge in November 1971.  In short, element (3) cannot be 
met by continuity of symptomatology.

In summary, in the absence of the third required Hickson 
element, medical nexus, the Board concludes that a 
preponderance of the evidence is against the claim of 
entitlement to service connection for peripheral neuropathy 
of the hands and feet.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for peripheral neuropathy of the hands and 
feet is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


